Mr. Justice Dibell delivered the opinion of the court. 2. Trial, § 200*—when direction of verdict in action of replevin is improper. Plaintiffs evidence that he and a certain party had agreed that upon such party paying plaintiff a certain amount and settling certain bills against plaintiff the latter would turn over to such party four mules, that thereafter such party said he had forgotten one item and that he would only pay plaintiff a certain lesser amount, in which change plaintiff refused to acquiesce; that such party .paid, nothing to plaintiff, but took the mules from the agister upon paying the latter’s fees, and removed them to defendant’s farm and later sold two of them, and that plaintiff brought an action of replevin after demand, held to make out a case for plaintiff, if true, and the direction of a verdict for defendant upon the latter’s evidence of a different agreement was erroneous, even though the court thought the defendant had the preponderance of the evidence.